47 F.3d 1165
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Warren Phillips PINK, Plaintiff-Appellant,v.UNITED STATES of America;  Kenneth C. Melson;  Gordon D.Kromberg;  Henry E. Hudson;  G. Win Gate Grant;  Thomas M.Hollenhorst;  Fauquier County Police Department;  OaklandPark, Florida Police Department, Defendants-Appellees.
No. 94-2237.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 19, 1995.Decided:  February 6, 1995.

Warren Phillips Pink, Appellant Pro Se.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and denying his motion for reconsideration pursuant to Fed.R.Civ.P. 60(b).  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pink v. United States, No. CA-94-968-AM (E.D. Va.  July 27, 1994;  Sept. 9, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED